Order entered June 10, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-18-01091-CR

                            TASHA LEANA LOMOGLIO, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-82533-2016

                                               ORDER
        We REINSTATE this appeal.

        On May 16, 2019, we abated the appeal for a hearing to determine why appellant, who

was convicted of continuous sexual abuse of a child under the age of 14, had not filed a brief.

On June 6, 2019, prior to a hearing being held, appellant tendered her brief, along with a motion

for extension of time to file the brief.

        In the interest of expediting this appeal and because the trial court has not yet held a

hearing, we VACATE our May 16, 2019 order to the extent it ordered a hearing and required

findings.

        Although appellant uses initials to identify the child victim, she uses the child’s name

when quoting portions of the record. This Court does not allow a party to file a brief that
discloses the names of child victims, child witnesses, or any other children discussed or

identified at trial. See TEX. R. APP. P. 9.10(b) (“Unless a court orders otherwise, an electronic or

paper filing with the court, including the contents of any appendices, must not contain sensitive

data.”), id. 9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of . . . a birth date, a home

address, and the name of any person who was a minor at the time the offense was committed.”).

Accordingly, we STRIKE appellant’s June 6, 2019 brief.

       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies the child victim and any other child (including witnesses) either generically

(for example, “victim” or “victim’s younger sister”) or by initials only, including when quoting

relevant portions of the record. We will defer ruling on appellant’s motion for an extension of

time until the amended brief complying with this order is received.

       We DIRECT the Clerk to send copies of this order to the Honorable Benjamin Smith,

Presiding Judge, 380th Judicial District Court; Stephanie Hudson; and to the Collin County

District Attorney.




                                                       /s/     ROBERT D. BURNS, III
                                                               CHIEF JUSTICE